DETAILED ACTION

This Office Action is in response to the request for continued examination, filed April 26, 2021.  Primary Examiner acknowledges Claims 1, and 4-16 are pending in this application, with Claims 1, 13, and 16 having been currently amended, and Claims 2 and 3 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship of the cushion member as claimed in independent Claims 1, 13, and 16 including the features of the first distance at the nasal bridge region, a second distance at the body portion connecting the nasal transition portions, wherein the second distance is greater than the first distance.  
As addressed by Primary Examiner in the Final Rejection, Page 14, Last Paragraph to Page 15: 
 “In particular. Figure 9A appears to disclose the features of the cushion at the nasal bridge region; while Figure 9B appears to disclose the features of the cushion at the lip region. In Figure 9A, the distance of the lap-joint (120) at the nasal bridge region appears to be shorter than the distance of the lap-joint (126) at the lip region. As discussed in Paragraph 0037, these differences in configuration at the nasal bridge region and the lip region permit "further flexibility proximate the nose bridge portion 112" allowing the "flap portion 111...to lay properly against the side of the nose... to maintain a seal and eliminate flutter in this area".”
Applicant’s amendment has support in the original specification as filed in Figures 9A, 9B, and Paragraph 0037, wherein Paragraph 0037 outlines criticality for this feature. 
	Upon performing an updated search, Primary Examiner has not been able to locate a conflicting prior art reference; therefore, the independent Claims 1, 13, and 16 and dependents are deemed allowable over the prior art made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785